Citation Nr: 0118583	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and if so, whether service connection for 
the cause of the veteran's death may be established.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to March 
1979.  He died in March 1992.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant's claim was 
initially denied by the RO in November 1992.  Upon appeal, 
the Board also denied the claim in an April 1996 decision.  
The Board's denial was affirmed by the United States Court of 
Appeals for Veteran's Claims (Court) in April 1998.  In June 
1999, the RO found that new and material evidence had been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death, but denied the claim on its 
merits.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in an April 1996 decision by the Board, which 
decision was affirmed by the Court in April 1998.  

2.  Evidence added to the record since 1996 includes a 
medical opinion that suggests a link between symptoms 
experienced by the veteran during service, and the cause of 
his death.  

3.  The evidence added to the record since 1996 bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.

4.  At the time of his death, the veteran was not service 
connected for any disability.  

5.  The veteran's Certificate of the Death reflects that he 
died in March 1992; that his immediate cause of death was 
myocardial infarction, due to or as a consequence of coronary 
artery disease, with no other causes listed as contributing 
to his death. 

6.  The evidence of record includes a medical opinion that 
the veteran's death was related to symptoms he had during 
service, which were not properly diagnosed, as well as a 
medical opinion that the symptoms the veteran had in service 
were not cardiac related.  

7.  The evidence of record raises a reasonable doubt as to 
whether the veteran's coronary artery disease had its onset 
during service. 


CONCLUSIONS OF LAW

1. New and material evidence has been presented since the 
Board's 1996 decision that denied service connection for the 
cause of the veteran's death, and the appellant's claim is 
now reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a), 3.158 (2000).

2.  Granting the benefit of the doubt to the appellant, the 
Board holds that coronary artery disease was incurred during 
service, and that this service connected disability caused 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  New and Material Evidence

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for a cardiovascular-renal disease may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. § 1101, 1112, 1113, (West 1991); 
38 C.F.R. § § 3.307, 3.309 (2000).  

A review of the record in this case reflects that in an April 
1996 decision, the Board denied the appellant's original 
claim for service connection for the cause of the veteran's 
death.  The evidence at that time showed that the veteran 
died in March 1992; and that his immediate cause of death was 
myocardial infarction, due to or as a consequence of coronary 
artery disease.  There were no other causes listed on his 
Certificate of Death as contributing to his death.  

The veteran's service medical record did not show any 
diagnosis of heart disease, and it was not until several 
years after the veteran's retirement from service that any 
medical record reflected the presence of heart disease.  
Accordingly, the Board concluded that the veteran's terminal 
illness did not have its onset during service, and that 
service connection for the cause of the veteran's death was 
not warranted.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file since the Board's 1996 
decision, includes a January 1998 opinion by a private 
physician, Donald J. Stoner, MD., that suggests a link 
between the veteran's military service, and his complaints in 
service, with his terminal illness.  In the Board's view, 
like that of the RO, this additional information which for 
the first time provides evidence of a nexus between the 
veteran's service, and the illness which eventually took his 
life, must be considered to bear directly and substantially 
upon the specific matter under consideration, and to be of 
such significance that it must be considered together with 
all the evidence to fairly decide the merits of the 
appellant's claim.  Accordingly, the Board concludes that the 
appellant has submitted evidence that is new and material, 
and the claim for service connection for the cause of the 
veteran's death is reopened.

Having concluded that the appellant's claim for service 
connection for the cause of the veteran's death has been 
reopened, the Board must now consider the appellant's claim 
on its merits.  


b.  Cause of Death Claim on its Merits

Factual Background

The veteran served on active duty in the U. S. Navy from 
February 1956 to March 1979.  He did not file a claim for 
compensation during his lifetime.  During his period of 
active service he was a musician.

The only available service medical records are those provided 
by the appellant, since information has been received from 
the Bureau of Naval Personnel Retired Records Section, that 
no health record is available for the veteran.  

The veteran's enlistment examination from December 1955 notes 
"anxiety traits."  His service medical records from 1960 
show that he indicated "yes" in response to a question 
regarding whether he had high or low blood pressure, although 
no specific diagnosis was entered.  Service medical records 
also note complaints of "hypertension and hyperventilation" 
in July 1974, and that the veteran was still having anxiety 
spells.  A September 1976 EKG report indicated that the 
veteran's heart was within normal limits except for rhythm, 
he had sinus bradycardia.  The veteran's service medical 
records also show various complaints of hyperventilation, 
hypertension, shortness of breath, headaches, dizziness, 
tightness in his chest, difficulty sleeping, and anxiety.  It 
does not appear that a diagnosis of hypertension or heart 
disease was ever made while the veteran was in service.

The veteran's post-service treatment records include a 
November 1985 treadmill stress test which the veteran was 
found to have tolerated well with "adequate results."  The 
test was negative for myocardial ischemia.  A December 1985 
x-ray report indicated that the veteran's heart size was 
normal.  The x-ray report also indicated that there was an 
uncoiling of the aorta and arteriosclerotic disease was seen 
in the descending portion.  This finding, approximately six 
years following the veteran's separation from service, 
appears to be the first explicit evidence of any type of 
heart disease.  A March 1986 diagnosis excluded hypertension 
and found that the veteran's heart was normal in rate and 
rhythm with no murmur.  Thereafter, the evidence shows 
treatment for heart disease and indeed, it was while 
undergoing angioplasty in 1992, that the veteran passed away.  
As previously mentioned, the cause of his death was a 
myocardial infarction, due to coronary artery disease.  

In May 1998, the appellant submitted additional evidence in 
the form of a statement from the veteran's treating 
physician, Donald J. Stoner, MD, a cardiologist.  This 
statement, dated in January 1998, revealed that Dr. Stoner 
saw the veteran in 1991 and upon evaluation found the veteran 
to have severe coronary artery disease.  Dr. Stoner's opinion 
was that the etiology of the veteran's coronary artery 
disease was multifactorial, with the veteran's lifestyle as a 
musician while in the military playing a significant part in 
the development of the disease.  Dr. Stoner noted that the 
veteran complained of episodes of dizziness, numbness of his 
arms, and chest pain during his period of military service, 
and indicated there was a strong possibility that these 
symptoms were related to early manifestations of the 
veteran's coronary artery disease, but were not properly 
diagnosed at the time.  He stated his conclusion that it was 
highly likely that the veteran's coronary artery disease was 
in part a result of the veteran's exposure to various risk 
factors over the course of his military service.

In August 1999, the Director of Compensation and Pension 
Services requested an opinion from the Under Secretary for 
Health as to whether a diagnosis of coronary artery disease 
during service or within the presumptive period following 
service could be supported by medical evidence.  In September 
1999, a VA physician, (a director of a cardiac 
electrophysiology program), wrote that following a review of 
the records, it was his opinion there was no evidence to 
support a diagnosis of coronary artery disease while the 
veteran was in service or within one year following 
discharge.  He also noted that there was no evidence of any 
symptoms in service or within a year following service that 
were representative of the veteran's subsequent diagnosis of 
coronary artery disease in 1985.  This physician found that 
there was no clinical evidence to support an assertion that 
the veteran's symptoms while in service were cardiac-related, 
and he stated his belief that the symptoms documented while 
the veteran was in service were related to anxiety attacks 
(as noted in the records) and were unrelated to any cardiac 
problems. 

In a hearing before the RO on November 14, 2000, the 
appellant testified that her husband began having symptoms in 
1974.  These symptoms included dizziness, numbness in his 
hands and arms, chest pains, and shortness of breath. These 
symptoms were continual in nature, and were treated by 
medication.  The appellant indicated that she would take her 
husband to the emergency room when he would experience these 
symptoms, and would be told that they were unable to find a 
cause for the symptoms other than anxiety attacks.  She also 
submitted an additional statement by Dr. Stoner, in which he 
expressed his opinion after reviewing the veteran's medical 
history that it was "as likely as not that [the veteran's] 
death was related to the symptoms he suffered while in 
service, which were not appropriately diagnosed."  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may also be granted for a disability due 
to a disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), if manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As noted previously, the veteran's death certificate 
indicates that he died in March 1992 while an inpatient at 
Ormond Memorial Hospital in Ormond Beach, Florida.  The 
immediate cause of the veteran's death is listed as 
myocardial infarction, due to (or as a consequence of) 
coronary artery disease.  The veteran was not service-
connected for any disability during his lifetime.

Review of the veteran's service medical records and post-
service treatment records shows that the veteran was seen a 
number of times while in service for various complaints, 
including chest pain, hyperventilation, numbness in his hands 
and arms, shortness of breath, and dizziness.  Upon his 
entrance examination into the military in 1955, it was noted 
that the veteran experienced "anxiety traits."  Service 
medical records show several indications that the veteran 
experienced anxiety attacks in connection with the symptoms 
listed above, with no mention of any cardiac-related causes.  
The first indication of any heart disease or other cardiac 
condition in any medical record is in 1985, approximately six 
years following the veteran's separation from service, where 
an x-ray report from December 1985 showed uncoiling of the 
veteran's aorta and arteriosclerotic disease in the 
descending portion.

Medical opinions of record before the Board contain 
conflicting views regarding the onset of the veteran's fatal 
illness.  The VA physician mentioned above, stated that there 
was no evidence to support an assertion that the symptoms 
experienced by the veteran while in service were cardiac-
related, and that in his opinion the symptoms were related to 
the veteran's anxiety attacks.  Dr. Stoner stated that it is 
at least as likely as not that the veteran's death from 
coronary artery disease was related to the symptoms he 
experienced while in service, which he believes were not 
properly diagnosed.  Both physician's apparently had similar 
information before them on which to base their conclusions, 
yet both came to essentially opposite conclusions.  Certainly 
available service medical records may be seen as consistent 
with the VA physician's conclusions, since the in-service 
physicians also apparently concluded that the veteran's 
symptoms at that time were not cardiac related.  Dr. Stoner, 
however, was the veteran's treating physician in the years 
preceding the veteran's death and has the benefit of 
hindsight, knowing how events eventually unfolded.  
Obviously, all agree the veteran did develop coronary artery 
disease at some point and equally as clear is that some of 
the veteran's in-service complaints were consistent with 
heart disease, including shortness of breath and chest pains.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given that the veteran exhibited complaints consistent with 
heart disease during his 23 years of active service, and that 
there is a medical opinion in the record supporting the 
conclusion that these complaints were cardiac related, the 
Board finds that there is reasonable doubt as to whether the 
veteran's  coronary artery disease may be considered to have 
had its onset in service.  Such doubt is to be resolved in 
favor of the appellant.  

Granting the appellant the benefit of the doubt, the Board 
finds that the veteran's coronary artery disease had its 
onset in service.  Having made this determination, it must 
also then be concluded that a service connected disability 
caused or contributed substantially or materially to cause 
the veteran's death.  Thus, the appeal for service connection 
for the cause of the veteran's death is granted.  


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, and entitlement to service connection for 
the cause of the veteran's death is granted.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

